SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedNovember 30, 2007 Commission File No. 0-52395 UBIQUITECH SOFTWARE CORPORATION (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-8224855 (State or other jurisdiction (IRS Employer File Number) of incorporation) 7730 East Belleview Ave., #A202 Englewood, CO80111 (Address of principal executive offices) (zip code) (720) 482-9559 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ]No [X]. Registrant's revenues for its most recent fiscal quarter were $-0-. The aggregate market value of the voting stock held by nonaffiliates cannot be computed because the Company’s securities do not trade in any market. The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, November 30, 2007, was 9,158,000. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] FORM 10-QSB UBIQUITECH SOFTWARE CORPORATION TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements for the period ended November 30, 2007 1 Consolidated Balance Sheet(Unaudited) 1 Consolidated Statements of Operations (Unaudited) 2 Consolidated Statements of Cash Flows (Unaudited) 3 Item 2. Management's Discussion and Analysis and Plan of Operation 6 Item 3. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Changes in Securities 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to UBIQUITECH SOFTWARE CORPORATION ITEM 1. FINANCIAL STATEMENTS UBIQUITECH SOFTWARE CORPORATION CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended November 30, 2007 UBIQUITECH SOFTWARE CORPORATION (A Development Stage Company) Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheet 1 Consolidated statements of operation 2 Consolidated statements of cash flows 3 Notes to consolidated financial statements 5 Ubiquitech Software Corporation Balance Sheet (A Development Stage Company) Unaudited Audited November 30, August 31, 2007 2007 ASSETS Current Assets: Cash and cash equivalents $ 16,697 $ 23,791 Total Current Assets 16,697 23,791 TOTAL ASSETS $ 16,697 $ 23,791 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities - Accounts payable 3,871 3,686 TOTAL LIABILITIES 3,871 3,686 SHAREHOLDERS' EQUITY Preferred stock, $.10 par value per share; Authorized 1,000,000 Shares; Issued and outstanding -0- shares. - - Common Stock, $.001 per share; Authorized 50,000,000 Shares; Issued and outstanding 9,158,000 shares 9,158 9,158 Capital paid in excess of par value 23,126 23,126 (Deficit) accumulated during the development stage (19,458 ) (12,179 ) TOTAL SHAREHOLDERS' EQUITY 12,826 20,105 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 16,697 $ 23,791 The accompanying notes are an integral part of the consolidated financial statements. - 1 - Ubiquitech Software Corporation Unaudited Statement Of Operations (A Development Stage Company) 3 Months 3 Months January 11, Ended Ended 2007 (inception) November 30, November 30, through November 2007 2006 30, 2007 Revenue: $ - $ - $ - General & Administrative Expenses Accounting 3,250 - 3,250 Consulting 1,000 - 9,500 Printing 3,121 3,121 Stock transfer - - 3,685 Total General & administrative expenses 7,371 - 19,556 (Loss) before other income (7,371 ) - (19,556 ) Other income - Interest 92 - 98 Net (Loss) $ (7,279 ) $ - $ (19,458 ) Basic (Loss) per common share (0.00 ) - (0.00 ) Weighted Average Common Shares Outstanding 9,158,000 - 9,158,000 The accompanying notes are an integral part of the consolidated financial statements. - 2 - Ubiquitech Software Corporation (A Development Stage Company) Unaudited Statement of Shareholders' Equity August 31, 2006 (inception) through October 31, 2007 Deficit accumulated Number Of Capital Paid Dduring the Common Common in Excess development Shares Issued Stock of Par Value stage Total Balance at January 11, 2007 (Inception) - $ - $ - $ - $ - January 12, 2007 issued 8,500,000 shares of par value $.001 common stock for services valued at or $.001 per share 8,500,000 8,500 - 8,500 January 12, 2007 issued 500,000 shares of par value $.001 common stock for cash of $500 or $.001 per share 500,000 500 - 500 April 23, 2007 issued 40,000 shares of par value $.001 common stock for cash of $20,000 or $.50 per share 40,000 40 19,960 20,000 August 24, 2007 issued 114,000 shares of par value $.001 common stock for cash of $28,500 or $.25 per share 114,000 114 28,386 28,500 August 28, 2007 issued 4,000 shares of par value $.001 common stock for cash of $1,000 or $.25 per share 4,000 4 996 1,000 Deferred Offering Costs (26,216 ) (26,216 ) Net (Loss) - - - (12,179 ) (12,179 ) Balance at September 30, 2007 9,158,000 $ 9,158 $ 23,126 $ (12,179 ) $ 20,105 Net (Loss) - - - (7,279 ) (7,279 ) Balance at November 30, 2007 9,158,000 $ 9,158 $ 23,126 $ (19,458 ) $ 12,826 The accompanying notes are an integral part of the consolidated financial statements. - 3 - Ubiquitech Software Corp. Unaudited Statement Of Cash Flows (A Development Stage Company) Period From 3 Months 3 Months Inception Ended Ended January 11, 2007 November November Through 30, 2007 30, 2006 November 30, 2007 Cash Flows From Operating Activities: Net (Loss) $ (7,279 ) $ - (19,458 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - - 8,500 Increase in accounts payable 185 - 3,871 Net Cash Flows (used) in operations (7,094 ) - (7,087 ) Cash Flows From Investing Activities: - - - Net Cash Flows (used) in Investing activities - - - Cash Flows From Financing Activities: Issuance of common stock - - 50,000 Deferred offering costs - - (26,216 ) Net Cash Flows provided by financing activities - - 23,784 Net Increase (Decrease) In Cash and cash equivalents (7,094 ) - 16,697 Cash and cash equivalents at beginning of period 23,791 - - Cash and cash equivalents at end of period $ 16,697 - $ 16,697 Supplementary Disclosure Of Cash Flow Information: Stock issued for services $ - $ - $ 8,500 Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - The accompanying notes are an integral part of the consolidated financial statements. - 4 - Ubiquitech Software Corporation (A Development Stage Company) Notes To Unaudited Financial Statements For The Three Month Period Ended November 30, 2007 Note 1 - Unaudited Financial Information The unaudited financial information included for the three month interim period ended November 30, 2007 were taken from the books and records without audit. However, such information reflects all adjustments (consisting only of normal recurring adjustments, which are of the opinion of management, necessary to reflect properly the results of interim period presented). The results of operations for the three month period ended November 30, 2007are not necessarily indicative of the results expected for the fiscal year ended August 31, 2008 Note 2 - Financial Statements For a complete set of footnotes, reference is made to the Company’s Report on Form 10K-SB for the year ended August 31, 2007 as filed with the Securities and Exchange Commission and the audited financial statements included therein. - 5 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes thereto included in, Item 1 in this Quarterly Report on Form 10-QSB. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Forward-Looking Statements This Quarterly Report on Form 10-QSB and the documents incorporated herein by reference contain forward-looking. Such forward-looking statements are based on current expectations, estimates, and projections about our industry, management beliefs, and certain assumptions made by our management. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks", "estimates", variations of such words, and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements. Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. However, readers should carefully review the risk factors set forth herein and in other reports and documents that we file from time to time with the Securities and Exchange Commission, particularly the Report on Form 10-KSB and any Current Reports on Form 8-K. Risk Factors You should carefully consider the risks and uncertainties described below; and all of the other information included in this document. Any of the following risks could materially adversely affect our business, financial condition or operating results and could negatively impact the value of your investment. Risks Related to Our Business and Industry We are recently formed, have no operating history, and have never been profitable.We have negative retained earnings. We were formed as a Colorado business entity in January, 2007. At the present time, we are a development stage company which is only minimally capitalized, has not engaged in any substantial business activity, and has no successful operating history.There can be no guarantee that we will ever be profitable.From our inception on January 11, 2007 through August 31, 2007, we generated no revenue. We had a net loss of $19,458 for this period. At August 31, 2007 we had a retained earnings deficit of $19,458. Because we had incurred operating losses from our inception, our accountants have expressed doubts about our ability to continue as a going concern. For the period ended August 31, 2007, our accountants have expressed doubt about our ability to continue as a going concern as a result of our continued net losses. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: Ÿ our ability to begin active operations; Ÿ our ability to locate clients who will purchase our services; and Ÿ our ability to generate revenues. - 6 - Based upon current plans, we may incur operating losses in future periods because we may, from time to time, be incurring expenses but not generating sufficient revenues. We expect approximately $50,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. Our limited operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. The concept for our business model was developed in 2007. We have operated as a corporation for short amount of time. We have a limited operating history, based upon no revenues and a lack of profitability. These factors make it difficult to evaluate our business on the basis of historical operations. As a consequence, our past results may not be indicative of future results. Although this is true for any business, it is particularly true for us because of our limited operating history. Reliance on historical results may hinder our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. For example, if we overestimate our future sales for a particular period or periods based on our historical growth rate, we may increase our overhead and other operating expenses to a greater degree than we would have if we correctly anticipated the lower sales level for that period and reduced our controllable expenses accordingly. If we make poor budgetary decisions as a result of unreliable historical data, we could be continue to incur losses, which may result in a decline in our stock price. We have no experience as a public company. We have never operated as a public company. We have no experience in complying with the various rules and regulations which are required of a public company. As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations which are required of a public company. However, if we cannot operate successfully as a public company, your investment may be materially adversely affected. Our inability to operate as a public company could be the basis of your losing your entire investment in us. We are implementing a strategy to grow our business, which is expensive and may not generate increases in our revenues. We intend to grow our business, and we plan to incur expenses associated with our growth and expansion. Although we recently raised funds through offerings to implement our growth strategy, these funds may not be adequate to offset all of the expenses we incur in expanding our business. We will need to generate revenues to offset expenses associated with our growth, and we may be unsuccessful in achieving revenues, despite our attempts to grow our business. If our growth strategies do not result in significant revenues, we may have to abandon our plans for further growth or may even cease our proposed operations. We must effectively manage the growth of our operations, or we may outgrow our current infrastructure. As of November 30, 2007, we had one employee, our President. If we experience rapid growth of our operations, we could see a backlog of client orders. We can resolve these capacity issues by hiring additional personnel and upgrading our infrastructure. However, we cannot guarantee that sufficient additional personnel will be available or that we will find suitable technology to aid our growth. In any case, we will continue pursuing additional sales growth for our company. Expanding our infrastructure will be expensive, and will require us to train our workforce, and improve our financial and managerial controls to keep pace with the growth of our operations. - 7 - We have a lack of liquidity and will need additional financing in the future. Additional financing may not be available when needed, which could delay our development or indefinitely postponed. We are only minimally capitalized. Because we are only minimally capitalized, we expect to experience a lack of liquidity for the foreseeable future in our proposed operations. We will adjust our expenses as necessary to prevent cash flow or liquidity problems. However, we expect we will need additional financing of some type, which we do not now possess, to fully develop our operations. We expect to rely principally upon our ability to raise additional financing, the success of which cannot be guaranteed. We will look at both equity and debt financing, including loans from our principal shareholder. However, at the present time, we have no definitive plans for financing in place, other than the funds which may be loaned to us by Mr. Sobnosky, our President. In the event that we need additional capital, Mr. Sobnosky has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. To the extent that we experience a substantial lack of liquidity, our development in accordance with our proposed plan may be delayed or indefinitely postponed, our operations could be impaired, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. As a company with no operating history, we are inherently a risky investment. We have no operating history. Because we are a company with no history, the operations in which we engage in, business consulting, is an extremely risky business. An investor could lose his entire investment. There are factors beyond our control which may adversely affect us. Our operations may also be affected by factors which are beyond our control, principally general market conditions and changing client preferences.Any of these problems, or a combination thereof, could have affect on our viability as an entity. We may never become profitable, fail as an organization, and our investors could lose some or all of their investment. There are risks associated with introducing new products. If we are not successful with those product introductions, we will not realize on our investment in developing those products. We will continue to evaluate opportunities to develop product solutions, and when we choose to develop such products we will incur expenses in those development efforts. Market acceptance of new products may be slow or less than we expect. Our products also may not perform in a manner that is required by the market, or our competitors may be more effective in reaching the market segments we are targeting with these products. Slow market acceptance of these products will delay or eliminate our ability to recover our investment in these products. During any period that we unsuccessfully seek to market these products, we will also incur marketing costs without corresponding revenue. Our ability to grow our business depends on relationships with others. We have no established relationships at this time.We may never develop such relationships. Further, if we were to lose those relationships, we could lose our ability to sell certain of our products. Most of our revenue and a majority of our gross profit are expected to come from selling integrated solutions, consisting of combinations of hardware and software products produced by others. While our relationships will change from time to time, we must rely upon technology partners to augment and enhance the products we plan to sell. At the present time, we do not have any technology partners and cannot guarantee we will ever develop any such partners. If we do develop such partners, we risk that a given technology partner will change its marketing strategy and de-emphasize its use of marketing partners such as us. Our ability to generate revenue from resellingour products would diminish and our operations and results of operations would be materially and adversely affected. - 8 - We are a relatively small company with limited resources compared to some of our current and potential competitors, which may hinder our ability to compete effectively. Some of our current and potential competitors have longer operating histories, significantly greater resources, broader name recognition, and a larger installed base of clients than we have. As a result, these competitors may have greater credibility with our existing and potential clients. They also may be able to adopt more aggressive pricing policies and devote greater resources to the development, promotion and sale of their products than we can to ours, which would allow them to respond more quickly than us to new or emerging technologies or changes in client requirements. In addition, some of our current and potential competitors have already established supplier or joint development relationships with decision makers at our potential clients. We may be unable to hire and retain key personnel. Our future success depends on our ability to attract qualified storage technology and geospatial imagery personnel. We may be unable to attract these necessary personnel. If we fail to attract or retain skilled employees, or if a key employee fails to perform in his or her current position, we may be unable to generate sufficient revenue to offset our operating costs. We may need to substantially invest in marketing efforts in order to grow our business, which will be expensive. In order to grow our business, we will need to develop and maintain widespread recognition and acceptance of our company, our business model, our services and our products. We have not presented our service and product offering to the potential market. We plan to rely primarily on word of mouth from our existing contacts we develop personally through industry events to promote and market ourselves. In order to successfully grow our company, we may need to significantly increase our financial commitment to creating awareness and acceptance of our company among retailers, which would be expensive. To date, marketing and advertising expenses have been negligible. If we fail to successfully market and promote our business, we could lose potential clients to our competitors, or our growth efforts may be ineffective. If we incur significant expenses promoting and marketing ourselves, it could delay or completely forestall our profitability. Our business is not diversified, which could result in significant fluctuations in our operating results. All of our business is involved in the marketing of selling integrated data storage solutions, and, accordingly, is dependent upon trends in the sector. Downturns in the integrated data storage solutions sector could have a material adverse effect on our business. A downturn in the integrated data storage solutions sector may reduce our stock price, even if our business is successful. We are a relatively small company with limited resources compared to some of our current and potential competitors, which may hinder our ability to compete effectively. Some of our current and potential competitors have longer operating histories, significantly greater resources, broader name recognition, and a larger installed base of clients than we have. As a result, these competitors may have greater credibility with our existing and potential clients. They also may be able to adopt more aggressive pricing policies and devote greater resources to the development, promotion and sale of their products than we can to ours, which would allow them to respond more quickly than us to new or emerging technologies or changes in client requirements. In addition, some of our current and potential competitors have already established supplier or joint development relationships with decision makers at our potential clients. - 9 - Our success will be dependent upon our management’s efforts. We cannot sustain profitability without the efforts of our management. Our success will be dependent upon the decision making of our directors and executive officers. These individuals intend to commit as much time as necessary to our business, but this commitment is no assurance of success. The loss of any or all of these individuals, particularly Mr. Sobnosky, our President, could have a material, adverse impact on our operations. We have no written employment agreements with any officers and directors, including Mr. Sobnosky. We have not obtained key man life insurance on the lives of any of our officers or directors. Our stock has no public trading market and there is no guarantee a trading market will ever develop for our securities. There has been, and continues to be, no public market for our common stock. An active trading market for our shareshas not, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: *actual or anticipated fluctuations in our operating results; *changes in financial estimates by securities analysts or our failure to perform in line with such estimates; *changes in market valuations of other companies, particularly those that market services such as ours; *announcements by us or our competitors of significant innovations,acquisitions, strategic partnerships, joint ventures orcapital commitments; *introduction of product enhancements that reduce the need for our products; *departures of key personnel. Of our total outstanding shares as of November 30, 2007, a total of 9,040,000, or approximately 99%, will be restricted from immediate resale but may be sold into the market in the near future. This could cause the market price of our common stock to drop significantly, even if our business is doing well. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. Applicable SEC rules governing the trading of “Penny Stocks” limits the liquidity of our common stock, which may affect the trading price of our common stock. Our common stock is currently not quoted on in any market. If our common stock becomes quoted, we anticipate that it will trade well below $5.00 per share. As a result, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock - 10 - The over-the-counter market for stock such as ours is subject to extreme price and volume fluctuations. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in the our industry and in the investment markets generally, as well as economic conditions and quarterly variations in our operational results, may have a negative effect on the market price of our common stock. Buying low-priced penny stocks is very risky and speculative. The shares being offered are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you may purchase in the public markets. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. Overview and History Our business is to develop and market proprietary specialized computer software to help manage electronically stored data. We have designed and plan to develop a software application for health care businesses which will be known as Ubiquitech™ Enterprise Storage Manager (“UESM"). UESM will be designed to provide computer data storagetechnicians with reporting and system problem notification. The UESM software application will assist technicians with: · Data Storage Problem Diagnostics · Live System Problem Identification and Notification · Reportingand Trending · Electronic Data Storage Management · Federal Regulatory Compliance Regulations for Electronic Storage We believe that the recent increase in the demands for electronic data storage has increased these challenges to corporate Information Technology (“ IT”) organizations and technicians significantly over the last several years. When combined with the capital cost of storage, we believe that the maintenance and labor costs associated with these issues can present a tremendous financial strain on corporate IT budgets. Therefore, sending routine administrative tasks to a storage management software tool can be a strategic corporate decision. We believe that Ubiquitech ESM will provide the capability for corporations to address these management issues with a low cost, scalable software tool for a fraction of what they are currently spending on storage management and administration, since most data storage management tasks are currently being performed by highly paid technicians. We believe that Ubiquitech ESM can help IT organizations achieve strategic corporate IT objectives such as: - 11 - · Maximizing Use of IT Human Resources · EnsuringElectronic Information Protection · Managing Costs Associated with Data Storage Management · Managing Growth Associated with Electronic Data Storage · Meeting Federal Regulatory Compliance Requirements To help corporations achieve these objectives, we have developed an open, independent Specialized Storage Management Software (SMS) application. Ubiquitech will also actively pursue significant partnership opportunities with several large, establishedstorage software and hardware vendors. The UESM product is designed to install on any Unix, Linux or Microsoft computer system. We do not intend to pursue mainframe computer markets. We believe that the product is extremely scalable since it will be web based.This web based user interface is capable of being used to segregate system users and access as well as to administer corporate computer security policies across multiple geographical locations. We intend to pursue several strategic software development partnerships with established software and hardware vendors. Additionally, we intend to immediately pursue a strategic selling relationship with a large storage hardware vendor. At the present time, there are no definitive agreements in place. Our original focus will be in the Denver, Colorado metropolitan area, but eventually plan to expand nationwide. However, we currently have no plans for expansion. At the present time, we have no active operations and are developing our business plan. At the present time, we have no plans to raise any additional funds within the next twelve months, other than those raised in our recent Offering. Any working capital will be expected to be generated from internal operations or from funds which may be loaned to us by Mr. Sobnosky, our President. In the event that we need additional capital, Mr. Sobnosky has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. However, wereserve the right to examine possible additional sources of funds, including, but not limited to, equity or debt offerings, borrowings, or joint ventures. Limited market surveys have never been conducted to determine demand for our services. Therefore, there can be no assur­ance that any of its objectives will be achieved. We have not been subject to any bankruptcy, receivership or similar proceeding. Our address is 7730 East Belleview Ave., #A202, Englewood, CO 80111.Our telephone number is (720)482-9559. Results of Operations The following discussion involves our results of operations for the fiscal quarters ending November 30, 2007 and November 30, 2006. For the fiscal quarter ended November 30, 2007 we had no revenues. We also had no revenues for the fiscal quarter ended November 30, 2006. General and administrative expenses for the fiscal quarter ended November 30, 2007 was $19,556. General and administrative expenses for the fiscal quarter ended November 30, 2006 was $-0-. The major components of these general and administrative expenses were payments to independent contractors, professional fees, and prepaid expenses. While our general and administrative expenses will continue to be our largest expense item, we believe that this expense will stabilize in the coming fiscal year as we reduce independent contractors, professional fees, and prepaid expenses. - 12 - We had a net loss of $19,458 for the fiscal quarter ended November 30, 2007, compared to a net loss of $ -0- for the fiscal quarter ended November 30, 2006. We believe that overhead cost in current operations should remain fairly constant as revenues develop. Each dollar of revenue will have minimal offsetting overhead cost. If we can develop sufficient revenues, we could be profitable by the end of fiscal year 2008. Liquidity and Capital Resources As of November 30, 2007, we had cash or cash equivalents of $16,697 compared to cash or cash equivalents of $ -0- at November 30, 2006. Net cash used in operating activities was $7,094 for the fiscal quarter ended November 30, 2007 compared to $ -0- for the fiscal quarter ended November 30, 2006. We anticipate that overhead costs in current operations will remain fairly constant as we develop revenue. Cash flows used in investing activities were $-0- for the fiscal quarter ended November 30, 2007, compared to $ -0- for the fiscal quarter ended November 30, 2006. Cash flows provided by financing activities were $-0- for the fiscal quarter ended November 30, 2007, compared to $-0-for the fiscal quarter ended November 30, 2006. All cash flows were related to our recent private placement activity. Over the next twelve months our capital costs will be approximately $10,000 to $12,000 primarily to expand our current operations. We plan to buy additional equipment to be used in our operations. We believe that our recent public offering will provide sufficient capital in the short term for our current level of operations, which includes becoming profitable. Additional resources will be needed to expand into additional locations. Otherwise, we do not anticipate needing to raise additional capital resources in the next twelve months. Until the current operations become cash flow positive, our officers and directors will fund the operations to continue the business. At this time we have no other resources on which to get cash if needed without their assistance. Our principle source of liquidity is our operations. Our variation in sales is based upon the level of our catering event activity and will account for the difference between a profit and a loss. Also business activity is closely tied to the economy of Denver and the U.S. economy. A slow down in entertaining activity will have a negative impact to our business. In any case, we try to operate with minimal overhead. Our primary activity will be to seek to expand the number of catering events and, consequently, our sales. If we succeed in expanding our customer base and generating sufficient sales, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our Company in any manner which will be successful. Plan of Operation Our plan for the twelve months beginning January 1, 2008is to operate at a profit or at break even. Our plan is to attract sufficient additional product sales and services within our present organizational structure and resources to become profitable in our operations. - 13 - Currently, we are conducting business in only one location in the Denver Metropolitan area. We have no plans to expand into other locations or areas. The timing of the completion of the milestones needed to become profitable are not directly dependent on anything except our ability to develop sufficient revenues. We believe that we can achieve profitability as we are presently organized with sufficient business.Our principal cost will be marketing our product. At this point, we do not know the scope of our potential marketing costs but will use our existing resources to market our product. Our resources consist of our available cash and advances from Mr. Sobnosky, who has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources. Currently, we believe that we have sufficient capital to implement our proposed business operations or to sustain them through December 31, 2008. If we can become profitable, we could operate at our present level indefinitely. To date, we have never had any discussions with any possible acquisition candidate nor have we any intention of doing so. Proposed Milestones to Implement Business Operations At the present time, we plan to operate from one location in the Denver Metropolitan area. Our plan is to make our operation profitable by the end of our next fiscal year. We estimate that we must generate approximately $50,000 in sales per year to be profitable. We believe that we can be profitable or at break even by the end of the current fiscal year, assuming sufficient sales. Based upon our current plans, we have adjusted our operating expenses so that cash generated from operations and from working capital financing is expected to be sufficient for the foreseeable future to fund our operations at our currently forecasted levels. To try to operate at a break-even level based upon our current level of anticipated business activity, we believe that we must generate approximately $50,000 in revenue per year. However, if our forecasts are inaccurate, we may need to raise additional funds. Our resources consist of our available cash and advances from Mr. Sobnosky, who has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations . In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $50,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business Other than advances from Mr. Sobnosky, who has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes, there is no assurance that additional funds will be made available to us on terms that will be acceptable, or at all, if and when needed. We expect to generate and increase sales, but there can be no assurance we will generate sales sufficient to continue operations or to expand. - 14 - We also are planning to rely on the possibility of referrals from clients and will strive to satisfy our clients. We believe that referrals will be an effective form of advertising because of the quality of service that we bring to clients. We believe that satisfied clients will bring more and repeat clients. In the next 12 months, we do not intend to spend any material funds on research and development and do not intend to purchase any large equipment. Recently Issued Accounting Pronouncements. We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality. We do not expect our revenues to be impacted by seasonal demands for our services. ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this Quarterly Report on Form 10-QSB, we evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)). That evaluation was performed under the supervision and with the participation of its management, including our combined Chief Executive Officer and Chief Financial Officer. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that the Company's disclosure controls and procedures are effective to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the SEC rules and forms, and that such information is accumulated and communicated to our management, including our certifying officer, to allow timely decisions regarding the required disclosure. There was no change in internal control over financial reporting identified in connection with the evaluation required under paragraph (d) of Rules 13a-15 or 15d-15 during the period covered by this Quarterly Report of Form 10-QSB that has materially affected or is reasonably likely to materially affect our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS There are no legal proceedings, to which we are a party, which could have a material adverse effect on our business, financial condition or operating results. ITEM 2. CHANGES IN SECURITIES None ITEM 3. DEFAULTS UPON SENIOR SECURITIES None - 15 - ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5. OTHER INFORMATION Not Applicable ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K (a) Exhibits 3.1* Articles of Incorporation 3.2* Bylaws 31.1 Certification of CEO/CFO pursuant to Sec. 302 32.1 Certification of CEO/CFO pursuant to Sec. 906 * Previously filed with Form SB-2 Registration Statement, October 31, 2007. (b) Reports on Form 8-K. The Company filed no reports on Form 8-K during the fiscal quarter ended November 30, 2007. - 16 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has dully caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Ubiquitech Software Corporation Date:
